[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                               No. 09-15180                  FEB 4, 2011
                         ________________________             JOHN LEY
                                                                CLERK
                 D. C. Docket No. 06-00247-CV-3-MCR/EMT

STEPHEN LILLO,
as Personal Representative
of the Estate of
John R. Lillo, Jr.,
                                                            Plaintiff-Appellant,

                                    versus

DARRELL A. BRUHN,
MATTHEW M. HOLT,
RICHARD S. BROWN,
EDMUND K. ROSSI,
HOWARD HARRAN, et al.,

                                                         Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                              (February 4, 2011)

Before BLACK, MARTIN and COX, Circuit Judges.

PER CURIAM:
       Stephen Lillo, as personal representative of the estate of his brother John R.

Lillo, brought several claims against nine Fort Walton Beach Police Department

officers and two Fort Walton Beach Fire Department firefighters for alleged

violations of 42 U.S.C. § 1983. Following discovery and a hearing, the district

court concluded the officers were entitled to qualified immunity and thus granted

summary judgment in their favor. In its order granting summary judgment, the

district court sua sponte raised the issue of the firefighters’ right to qualified

immunity and instructed Lillo to respond and show a genuine issue of material fact

for trial on his claims against the firefighters. Following Lillo’s response, the

district court determined the firefighters were also entitled to qualified immunity

as a matter of law. After a thorough review of the record and the parties’ briefs,

and having the benefit of oral argument, we affirm.1

       First, there was no error on the part of the district court when it sua sponte

raised the issue of qualified immunity for the firefighters. The district court put

Lillo on notice that he had to come forward with evidence regarding the

firefighters. It was within the district court’s authority to subsequently determine

that the firefighters were entitled to qualified immunity as a matter of law. See

Celotex Corp. v. Catrett, 477 U.S. 317, 326 (1986).

       1
         We review a district court’s rulings on motions for summary judgment de novo,
applying the same legal standards that bound the district court. Kingsland v. City of Miami, 382
F.3d 1220, 1225 (11th Cir. 2004).
      Second, the district court did not err in granting summary judgment to the

officers and firefighters based on qualified immunity. Qualified immunity protects

municipal officers from liability in § 1983 actions as long “as their conduct does

not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982). The goal of the qualified immunity test is to “avoid excessive disruption

of government and permit the resolution of many insubstantial claims on summary

judgment.” Id. As such, courts are to resolve “immunity questions at the earliest

possible stage in litigation.” David Case, Associated Investigators, Inc. v.

Eslinger, 555 F.3d 1317, 1325 (11th Cir. 2009) (citation omitted). The record

does not support a conclusion that the conduct of the officers and firefighters, who

were acting within their discretionary authority, amounted to a clearly established

constitutional violation.

      AFFIRMED.




                                          3